Citation Nr: 0011438	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  93-11 582	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, postoperative status, manifested by limitation of 
motion, and currently rated 40 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disorder, postoperative status, manifested by recurrent 
subluxation or lateral instability, and currently rated 10 
percent disabling.  

3.  Entitlement to an increased rating for a left knee 
disorder, manifested by recurrent subluxation or lateral 
instability, and currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1987 to May 1991.  

With regard to the claims for what are now separate, service-
connected right knee disabilities, the Board of Veterans' 
Appeals (Board) notes that, according to the opinion of the 
VA General Counsel, dated July 1, 1997 (VAOGCPREC 23-97), a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 "based 
on additional disability".  VAOGCPREC 23-97, reissued July 
24, 1997.  See also VAOGCPREC 9-98, dated August 14, 1998.  
This appeal as to the right knee initially arose from a 
November 1991 rating decision, in which the RO, among other 
things, awarded service connection and assigned a 10 percent 
rating for the veteran's right knee disorder under a 
diagnostic code (38 C.F.R. § 4.71(a), Code 5257) which 
contemplates rating disability of the knee based upon 
manifestations of recurrent subluxation or lateral 
instability.  Subsequently, the RO awarded service connection 
and assigned a 40 percent rating for the veteran's right knee 
disorder under a diagnostic code (38 C.F.R. § 4.71(a), Code 
5261) which contemplates rating disability of the knee based 
on limitation of motion of the knee.  This appeal with regard 
to the left knee arises under the November 1991 rating 
decision, which awarded service connection and assigned a 10 
percent rating under Code 5257.  

The Board remanded this case for additional development in 
April 1995, October 1996, and June 1997.  That development 
having been completed, the case is now ready for Board 
review.  


FINDINGS OF FACT

1.  The veteran's right knee disorder, postoperative status, 
manifested by limitation of motion, is shown to result in 
limitation of extension of the right knee to 30 degrees.  

2.  The veteran's right knee disorder, postoperative status, 
manifested by recurrent subluxation or lateral instability, 
is not demonstrated by current clinical findings of recurrent 
subluxation or lateral instability; this right knee pathology 
is not more than slightly disabling.  

3.  The veteran's left knee disorder, manifested by recurrent 
subluxation or instability, is not demonstrated by current 
clinical findings of recurrent subluxation or lateral 
instability; this left knee pathology is not more than 
slightly disabling.  


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for a right knee 
disorder, postoperative status, manifested by limitation of 
motion, is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Codes 5003, 5010, 
5261 (1999).  

2.  A rating in excess of 10 percent for a right knee 
disorder, postoperative status, manifested by recurrent 
subluxation or lateral instability, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71(a), Code 5257 (1999).  

3.  A rating in excess of 10 percent for a left knee 
disorder, manifested by recurrent subluxation or lateral 
instability, is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Code 5257 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include complaints of 
bilateral knee pain and a diagnosis of bilateral 
chondromalacia.  

Records of private medical treatment of the veteran at 
Beaufort County Hospital, dated in June and July 1991, show 
that he underwent an arthrotomy of the right knee, with 
ligament repair.  

On VA examination of the veteran's knees in August 1991, he 
reported a history of bilateral knee injury during helicopter 
training in service.  Following his injury in service, his 
right knee was especially painful, with particularly severe 
knee pain developing when he descended stairs.  His left knee 
was still painful, but was not bothering him excessively.  
The examining physician noted that the veteran wore a non-
weight bearing brace on the right knee, which showed a well 
healed surgical scar extending from anteriorly over the 
patella to the upper fifth of the tibia.  The right knee was 
swollen and had a diameter of 14.5 inches, as compared to a 
diameter of 13.2 inches for the left knee.  Tenderness over 
the right knee joint was unremarkable.  Extension of the 
right knee was limited to 30 degrees, and flexion of the 
right knee was limited to 90 degrees.  There was a question 
of fluid being present in the joint, but there was no 
evidence of redness or infection.  The left knee showed no 
limitation of motion, with extension to zero degrees, and 
flexion to 140 degrees.  Complete extension of the joint 
revealed crepitus over the lateral aspect below the patella.  
There was no excessive lateral or medial mobility noted.  The 
veteran's reflexes were normal except for the absence of the 
right patella reflex.  X-ray study of the veteran's knees 
revealed evidence of multiple staples in the distal right 
femur, with a single staple in the region of the proximal 
right tibia at the tibial tubercle.  The examiner indicated 
that this was secondary to a previous surgical procedure 
involving the right knee.  There was evidence of some callus 
involving the medial aspect of the distal right femur in the 
region of the staples.  Bony structures were visualized 
bilaterally, and were unremarkable except for what appeared 
to be sclerotic changes in the distal left femur compatible 
with bone infarct and some dystrophic calcification in the 
region of the medial aspect of the right femur at the level 
of the staple.  There were minimal osteoporotic changes 
involving the right patella.  The joint spaces were 
unremarkable bilaterally.  The diagnosis was history of 
bilateral knee injury, with emergency repair of complex 
ligamentous injury, acute and chronic, right knee; persistent 
ligamentous injury, left knee.  

A March 1993 medical note from a physician at the Outer Banks 
Medical Center in Nags Head, North Carolina, indicated that 
the veteran underwent (right) knee surgery in 1991 for torn 
ligaments.  He did not have postoperative physical therapy, 
and had had decreased range of motion in his knee thereafter.  
His knee gave way in March 1993 and was seen at the Outer 
Banks Medical Center two days later.  No effusion or acute 
fracture was seen.  The knee was treated and further 
orthopedic treatment was recommended.  

On x-ray study of the veteran's right knee in May 1995 at the 
Pungo District Hospital in Belhaven, North Carolina, it was 
noted that anterior, posterior, lateral and tunnel views 
failed to reveal evidence of recent trauma.  The examiner's 
diagnostic impressions included orthopedic staples in the 
distal right femur and proximal tibia, and no evidence of 
acute right knee trauma or significant arthritic changes.  

In a June 1995 statement, the veteran asserted that he 
continued to have pain in his right knee.  The pain was 
steady and required him to take pain pills.  

On VA examination in October 1995, the examining physician 
noted that the veteran had sustained an acute hyperflexion 
valgus injury with complete instability and open surgical 
repair in June 1991.  The veteran complained that his knees 
had become increasingly painful, with the right knee more 
severe than the left knee.  He had pain on walking, bending, 
and on performing any motion involving the knees such that he 
stated he had difficulty maintaining employment.  The 
examining physician indicated that no locking or instability 
of the joints was reported.  On clinical evaluation, it was 
noted that the veteran arrived without application of a 
brace, which he said he used on his right knee.  He was 
walking without a noticeable limp, but with both feet 
everted.  The left knee joint revealed slight swelling and 
tenderness over the lateral aspect of the patella, with 
flexion limited to 130 degrees, but extension normal at zero 
degrees.  There was no abnormal mobility, subluxation or 
lateral instability.  The right knee joint revealed 9.5 inch 
and 3 inch well healed surgical scars on the lateral and 
medial aspects of the joint and tenderness around the lateral 
aspect of the patella.  Motion was limited to 70 degrees of 
flexion, and 15 degrees of extension.  There was no abnormal 
mobility, subluxation or lateral instability.  Passive motion 
of the joint caused an intermittent spasm of the right thigh 
muscles, which was objectively painful.  X-ray study of the 
right knee showed evidence of multiple staples in the distal 
right femur and at the region of the proximal tibia secondary 
to a previous surgical procedure.  There were some lucent and 
sclerotic areas involving the distal femur which were seen 
and which were thought to be secondary to osteomyelitis.  
There was also a suggestion of Pellegrini-Stieda's pathology 
in the right knee.  The left knee revealed evidence of 
sclerotic and lucent changes in the left femur.  The 
examining physician's diagnoses were chondromalacia of the 
knees, with x-ray evidence of disease, and status 
postoperative right knee injury, with x-ray evidence of 
disease.  

Records of VA medical treatment of the veteran's knees, 
dating from January to May 1996, were subsequently associated 
with the claims folder.  A May 1996 VA orthopedic clinic note 
reported the veteran's history of right knee injury in 1991.  
The veteran was working as a chef on the Outer Banks of North 
Carolina, but indicated he was having difficulty retaining 
that employment because of knee pain caused by prolonged 
standing and requirements of mobility.  On clinical 
evaluation, there was some crepitus beneath both patella.  
The left knee was essentially normal except for tenderness 
around the patella and the crepitus beneath the left patella, 
which the examining physician opined was compatible with a 
diagnosis of chondromalacia.  The right knee showed a range 
of motion from zero to 110 degrees, no effusion, and a 
positive pivot shift with 1+ valgus instability secondary to 
medial collateral ligament instability.  The patella was 
stable without apprehension, but revealed tenderness due to 
crepitus compatible with a diagnosis of chondromalacia.  The 
diagnoses were bilateral chondromalacia, anterior collateral 
ligament and medial collateral ligament insufficiency of the 
right knee, and mild degenerative arthritis of the right 
knee.  

On VA examination in December 1996, the veteran complained of 
pain and popping in his knee joints.  He reported that his 
knees sometimes gave way and limited his activity.  He was 
easily fatigued with climbing stairs, and had been unable to 
retain employment as a chef recently because of his knees.  
On clinical evaluation there was no swelling of the knees.  A 
5 inch curvilinear scar was seen, which extended from the 
medial to the lateral knee over the top of the patella.  No 
other impairments were noted.  The veteran had full extension 
of both knees; flexion of the right knee was shown to 100 
degrees, and flexion of the left knee was shown to 130 
degrees.  X-ray study of the knees showed a stable, sclerotic 
defect in the left femur, which was previously seen in 1991.  
There were stable post-surgical changes in the right knee.  
There was no acute process or overall significant change seen 
in either knee since 1991.  The examining physician's 
diagnosis was chondromalacia of the knees, postoperative 
status right knee with residuals, unchanged from examination 
in 1991.  

On VA examination in August 1998, the examining physician 
noted that the veteran had 3/5 strength in his right lower 
extremity and 4/5 strength in his left lower extremity.  He 
had full extension of both knees.  Flexion in the right knee 
was to 100 degrees, and flexion to the left knee was to 130 
degrees.  The veteran had no difficulty getting on or off the 
examining table, he could stand on his heels and toes, and 
ambulate on his heels and toes.  He was seen ambulating the 
halls of the examination facility with a slow gait, and no 
obvious limping was appreciated during the examination.  
There was an approximately 22 centimeter surgical scar at the 
medial aspect of the right knee.  X-ray study of the right 
knee in anterior, posterior and lateral views revealed 
surgical staples in the distal femoral shaft and in the 
medial femoral epicondylar area, with some bone overgrowth 
noted just above that level.  There was also a surgical 
staple in the distal aspect of the tibia, no joint 
abnormalities were evident radiologically.  The left knee 
showed a bone density, with some radiolucency and cortical 
expansion in the medial distal tibia shaft area; the knee 
joint itself appeared intact.  The abnormality noted in the 
distal aspect of the tibia could represent a benign or a 
malignant bone lesion; an osteoid or osteoma was thought to 
be possible.  Radionuclide bone scan and orthopedic 
consultation were recommended.  The diagnosis was 
chondromalacia of the knees, with radiological evidence of 
disease.  In an addendum to the examination report, the 
examining physician noted that a bone scan was performed in 
September 1998 due to a questionable density in the left 
knee, with what was thought to be a potential for malignant 
bone lesion.  The impression of the bone scan revealed no 
increased activity in the left knee area, which the examiner 
believed suggested that there was no lesion or tumor.  

On VA consulting orthopedic evaluation of the veteran in 
September 1999, the examining physician noted that further 
review of medical records showed that there had been 
considerable loss of function since a previous evaluation in 
August 1998.  In the previous examination it had been 
reported that the veteran had a range of flexion in the right 
knee from zero degrees to 100 degrees and flexion in the left 
knee from zero degrees to 130 degrees.  On examination in 
September 1999, the veteran was unable to straighten his 
right knee, and the maximum degree of extension was 30 
degrees.  On flexion, there was a very narrow range of 
motion, with the onset of pain at 40 degrees and a limitation 
of flexion at 55 degrees.  The left knee could be extended to 
zero degrees, and flexed to a maximum of 115 degrees.  The 
examining physician opined that this clearly indicated that 
there had been progressive loss of function in the right knee 
over the previous year.  The loss of function was both 
objective and subjective, with the veteran reporting 
progressive pain, progressive difficulty in getting about, 
progressive limitation of activity and increasing pain with 
usage and fatigue in the right knee.  The examining physician 
concluded that, in addition to chondromalacia of the 
veteran's patella, he had internal derangement of the right 
knee which was traumatic and resulted in contracture of the 
right knee following complex surgical repair.  This was 
accompanied by progressive pain and limitation of motion.  

Following the September 1999 VA consulting orthopedic 
examination of the veteran, the RO awarded service connection 
for residuals of a post-operative right knee injury secondary 
to the service-connected chondromalacia of the right knee, 
and assigned the disability a 40 percent rating.  

Analysis

The Board finds that the veteran's claims for increased 
ratings for the service-connected right knee and left knee 
disabilities are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With regard to evaluating the severity of musculoskeletal 
disabilities, under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking motion.  Additionally, 38 C.F.R. § 4.59 
provides that, with any form of arthritis, painful motion is 
an important factor of disability.  In this case, with regard 
to the veteran's right knee, and as noted above, in 
accordance with the opinions of the VA General Counsel 
(VAOGCPREC 23-97 and VAOGCPREC 9-98), separate ratings are in 
effect for the right knee pathology manifested by limitation 
of motion, and that pathology manifested by recurrent 
subluxation or lateral instability.  (Diagnostic Codes 5003 
and 5010 govern ratings for arthritis and provide for an 
evaluation based on limitation of motion.)  


An Increased Rating for a Right Knee Disorder,
Postoperative Status, Manifested by Limitation of Motion,
And Currently Rated 40 Percent Disabling

Under Code 5261, limitation of extension of either leg to 30 
degrees warrants a 40 percent evaluation.  A 50 percent 
evaluation requires that extension be limited to 45 degrees 
or more.  Code 5261.  

On September 1999 VA orthopedic evaluation, the examining 
physician noted that the maximum degree of extension of the 
veteran's right knee was 30 degrees.  This corresponds to a 
40 percent rating under Code 5261.  A 50 percent rating is 
not warranted because there is no showing that the extension 
of the veteran's right knee is limited to 45 degrees or more.  

Although the Court held in DeLuca v. Brown, 8 Vet. App. 202 
(1995) that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, the additional 
loss of right knee function evidenced in this case is 
addressed in the separate, compensable rating under Code 5257 
currently in effect for the veteran's right knee disorder, 
postoperative status, manifested by recurrent subluxation or 
lateral instability.  The appropriate rating for the 
veteran's right knee disorder under Code 5257 is discussed 
more fully below.  Accordingly, the Board concludes that the 
claim for a rating in excess of 40 percent for a right knee 
disorder, postoperative status, manifested by limitation of 
motion, must be denied.  


An Increased Rating for a Right Knee Disorder,
Postoperative Status, Manifested by Recurrent Subluxation
Or Lateral Instability and Currently Rated 10 Percent 
Disabling

Under Code 5257, slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  Code 5257.  

On VA examination of the veteran in October 1995, the 
examining physician specifically noted that there was no 
abnormal mobility, subluxation or lateral instability 
associated with the right knee.  Subsequent medical 
evaluations of the veteran's right knee have not reported 
complaints by the veteran or clinical findings of right knee 
recurrent subluxation or instability.  However, the veteran's 
complaints of continuing pain on use of his right knee are 
noted, and the Board accordingly concludes that the current 
rating of 10 percent, but not more, is warranted for the 
service-connected right knee disorder, postoperative status, 
manifested by recurrent subluxation or lateral instability.  
Therefore, the claim for a rating in excess of 10 percent 
(under Code 5257) for the veteran's right knee disorder, 
postoperative status, manifested by recurrent subluxation or 
lateral instability, must be denied.  


An Increased Rating for a Left Knee Disorder,
Manifested by Recurrent Subluxation or Lateral
Instability and Currently Rated 10 Percent Disabling

Under Code 5257, slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  Code 5257.  

On VA examination of the veteran in October 1995, the 
examining physician specifically noted that there was no 
abnormal mobility, subluxation or lateral instability 
associated with the left knee.  Subsequent medical 
evaluations of the veteran's left knee have not reported 
complaints by the veteran or clinical findings of left knee 
subluxation or instability.  However, the veteran's 
complaints of continuing pain on use of his left knee are 
noted, and the Board accordingly concludes that the current 
rating of 10 percent, but not more, is warranted for the 
service-connected left knee disorder, postoperative status, 
manifested by recurrent subluxation or lateral instability.  
Therefore, the claim for a rating in excess of 10 percent 
(under Code 5257) for the veteran's left knee disorder, 
postoperative status, manifested by recurrent subluxation or 
lateral instability, must be denied.  

Fenderson Consideration

As regards the knee disorders in this case, the ratings 
assigned for all knee pathology represent the most disabling 
these disorders have been since the day following the 
veteran's discharge from service, and, in the case of 
limitation of motion of the right knee, since the day 
following termination of a temporary total post-surgical 
convalescent rating (November 1, 1991).  As such, staged 
ratings for the knee disorders are not warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an increased rating for a right knee disorder, 
postoperative status, manifested by limitation of motion and 
currently rated 40 percent disabling is denied.  

Entitlement to an increased rating for a right knee disorder, 
postoperative status, manifested by recurrent subluxation or 
lateral instability and currently rated 10 percent disabling 
is denied.  

Entitlement to an increased rating for a left knee disorder, 
manifested by recurrent subluxation or lateral instability 
and currently rated 10 percent disabling is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

